DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of, in the first test mode, the first switch module being switched to allow the charging box to transmit power to the earphone through the power outputting module and the first switch module, and in the communication mode, the first switch module being switched to allow the charging box to transmit a data signal to the earphone through the processing module and the first switch module. Claims 15 and 19 both recite the similar unique features of switching a first switch module in the charging box and switching a second switch module in the earphone to receive power in the test mode and transmit data to an external device in the communication mode. The closest prior art, He et al., Chinese Publication No. CN110611348A, (He) discloses two modes where power is transmitted through the first switch. However, in the second mode, where data is transmitted to the earphone, the signal does not go through the first switch module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653